[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Harris v. Hamilton Cty. Clerk of Courts, Slip Opinion No. 2022-Ohio-477.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2022-OHIO-477
 THE STATE EX REL . HARRIS, APPELLANT, v. HAMILTON COUNTY CLERK OF
                               COURTS ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as State ex rel. Harris v. Hamilton Cty. Clerk of Courts, Slip
                              Opinion No. 2022-Ohio-477.]
Mandamus—Petition for writs to compel the trial court to vacate the petitioner’s
        sentence and resentence him and to compel the clerk of the trial court to
        return funds paid as a fine and court costs—Court of appeals’ judgment
        dismissing petition affirmed.
 (No. 2021-0796—Submitted November 9, 2021—Decided February 22, 2022.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-210241.
                                   __________________
        Per Curiam.
        {¶ 1} Appellant, Lionel Harris, appeals the First District Court of Appeals’
dismissal of his petition for a writ of mandamus or procedendo. Harris sought writs
ordering (1) appellee Hamilton County Court of Common Pleas to vacate his
                              SUPREME COURT OF OHIO




sentence and resentence him and (2) appellee Hamilton County Clerk of Courts to
return funds paid as a fine and court costs. We affirm.

                        I. Factual and Procedural Background
       {¶ 2} Harris was convicted in 1992 of aggravated murder. Judge Donald
Schott, a visiting judge, presided over Harris’s criminal trial and pronounced
Harris’s sentence in open court as “life imprisonment with parole eligible with [sic]
after serving 20 years and $25,000.” The sentencing entry was signed by Judge
Thomas Nurre on behalf of Judge Schott. The entry read:



               Defendant is sentenced to be imprisoned in Department of
       Corrections
               FOR A TERM OF LIFE
               (ELIGIBLITY FOR PAROLE IN TWENTY (20) YEARS)
               PAY COSTS.
               ($25,000.00 FINE)


(Capitalization sic.)
       {¶ 3} In 2013, Harris filed an action for writs of prohibition and mandamus
in the First District, seeking to have his sentence declared void because Judge Nurre
signed the sentencing entry despite not having presided over the trial. See State ex
rel. Harris v. Hamilton Cty. Court of Common Pleas, 139 Ohio St.3d 149, 2014-
Ohio-1612, 9 N.E.3d 1057, ¶ 5. We affirmed the First District’s dismissal of that
action because “signing a judgment entry of conviction is a ministerial act when
the assigned judge has already imposed sentence and the entry correctly reflects
that sentence and the assigned judge’s name.” Id. at ¶ 9. Thus, Judge Nurre’s
signing the sentencing entry on behalf of Judge Schott did not void Harris’s
sentence.




                                         2
                                      January Term, 2022




         {¶ 4} Harris commenced this action on April 12, 2021, again challenging
the sentencing entry. This time, Harris alleges that the costs and the fine were not
validly imposed. Harris contends that Judge Nurre “imposed costs upon [him,]
transformed Judge Schott’s vague reference of $25,000 into a $25,000 fine and
imposed a differently worded sentence than Judge Schott’s sentence.” (Boldface
and italics sic.) Harris seeks writs of mandamus ordering (1) the common pleas
court to vacate his sentence and resentence him under a valid judgment and (2) the
clerk of courts to return funds paid by Harris.1
         {¶ 5} The common pleas court and clerk filed a motion to dismiss the
petition for failure to state a valid claim in mandamus, which Harris opposed. The
First District granted the motion, and Harris appealed to this court as of right.

                                           II. Analysis
         {¶ 6} We review de novo the court of appeals’ dismissal of Harris’s
mandamus action for failure to state a claim upon which relief can be granted. See
State ex rel. Crangle v. Summit Cty. Common Pleas Court, 162 Ohio St.3d 488,
2020-Ohio-4871, 165 N.E.3d 1250, ¶ 5. To prevail on his mandamus claim, Harris
must show (1) a clear legal right to the requested relief, (2) a clear legal duty on the
part of the appellees to provide it, and (3) the lack of an adequate remedy in the
ordinary course of the law. Id. at ¶ 6.
         {¶ 7} Harris contends that he is entitled to a new sentencing hearing and a
refund of monies paid to the clerk of courts because the trial court did not properly
impose the fine and court costs specified in the sentencing entry. His claim for
relief relies on the premise that the trial court lacked jurisdiction to include terms
in the sentencing entry that Judge Schott did not pronounce at the sentencing
hearing. But even if we were to accept the premise that Judge Nurre imposed court

1. Harris captioned his petition in the First District as an action for “writ of mandamus/procedendo.”
However, Harris sought only a writ of mandamus in the body of his petition, and his brief in this
court does not argue for relief in procedendo.




                                                  3
                             SUPREME COURT OF OHIO




costs and a fine that Judge Schott did not include in Harris’s sentence, that
inconsistency would not render Harris’s sentence void.
        {¶ 8} A sentence is void—and subject to collateral attack in an
extraordinary writ action—when the sentencing court lacked jurisdiction over the
subject matter of the case or personal jurisdiction over the accused. State v. Harper,
160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, ¶ 42; see also State v.
Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776, ¶ 1 (plurality
opinion) (“sentences based on an error * * * are voidable if the court imposing the
sentence has jurisdiction over the case and the defendant”). Harris does not argue
that the trial court lacked personal or subject-matter jurisdiction in his criminal
case; he argues instead that the sentencing entry was inconsistent with the sentence
pronounced in court.     This argument challenges the trial court’s exercise of
jurisdiction, and if the challenge were valid, it would render Harris’s sentence
voidable, not void. See Crangle at ¶ 10. This case therefore falls within the general
rule that a mandamus action is not an appropriate vehicle for challenging sentencing
errors. Id.
        {¶ 9} For these reasons, the court of appeals correctly dismissed Harris’s
petition.

                                                                 Judgment affirmed.
        O’CONNOR, C.J., and KENNEDY, DEWINE, DONNELLY, STEWART, and
BRUNNER, JJ., concur.
        FISCHER, J., not participating.
                                 _________________
        Lionel Harris, pro se.
        Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E.
Adams, Assistant Prosecuting Attorney, for appellees.
                                 _________________




                                          4